DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Invention I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.
Applicant’s election without traverse of Invention II (claims 11 – 20) in the reply filed on August 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the car body that is damaged” in the first paragraph after the preamble. While Examiner recognizes that the claim previously recites a ‘car body,’ the claim does not previously recite the ‘car body’ being ‘damaged.’ Therefore, there is insufficient antecedent basis for the limitation in the claim.
Claim 11 further recites the limitation “the car body that has not been damaged” in the second paragraph after the preamble. While Examiner recognizes that the claim previously recites a ‘car body,’ the claim does not previously recite the ‘car body’ being ‘not damaged.’ Therefore, there is insufficient antecedent basis for the limitation in the claim.
Claims 11, 12, 17, and 20 each recite the limitation “a surface shape.” It is unclear as to whether Applicant intends the limitation to refer to the ‘deformed three-dimension surface shape’ or the ‘original three-dimensional surface shape,’ each previously recite in claim 11, or whether Applicant intends to set forth an additional ‘surface shape’ which is separate and independent from the ‘surface shapes’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to refer to the ‘deformed three-dimension surface shape’ previously set forth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (Korean Patent Publication Number KR 10-1855778 B1) in view of Rangarajan (U.S. Patent Application Publication Number 2014/0041183).
Because Ko is published in Korean, all citations to Ko will actually refer to U.S. Patent Application Publication Number 2018/0154962, which claims priority from Ko.
As to claim 11, Ko teaches a car body repair method (abstract), comprising: scanning a car body to obtain current surface curve information, wherein the current surface curve information is related to a deformed three-dimensional surface shape of the car body (figures 2 and 3, element 122 being the ‘car body’ and step S305; pages 2 – 4, paragraphs 44 – 48 and 72 - 73); and adjusting the deformed three-dimensional surface shape, so as to recover the car body to an initial state corresponding to an original three-dimension surface shape of the car body (figure 3, step S335; pages 3 and 4, paragraphs 65 and 77).
However, while Ko teaches using the current surface curve information to determine the method by which the deformed three-dimension surface shape is adjusted to recover the car body to the initial state, Ko does not teach the method by which this determination is made. Rangarajan teaches a turbine component repair method (abstract), comprising: scanning the component to obtain current surface curve information, wherein the current surface curve information is related to a deformed three-dimensional surface shape of the component (figure 1, element 16 being the ‘current surface curve information’ and ‘deformed three-dimensional surface shape’; page 2, paragraph 18); and adjusting the deformed three-dimensional surface shape, so as to recover the component to an initial state corresponding to an original three-dimension surface shape of the component (page 2, paragraphs 19 – 20). Rangarajan further teaches that the method of adjusting the deformed three-dimensional surface shape is determined by obtaining initial surface curve information of the component, wherein the initial surface curve information is related to an original three-dimensional surface shape of the component (figure 1, element 18 being the ‘initial surface curve information’ and ‘original three-dimensional surface shape’; page 2, paragraph 18); comparing the initial surface curve information and the current surface curve information to obtain deformation information between the initial surface curve information and the current surface curve information (page 2, paragraph 19, wherein the ‘deviation’ is the ‘deformation information’); and then adjusting the deformed three-dimensional surface shape of the component according to the deformation information, so as to recover the component to an initial state corresponding to the initial surface curve information (page 2, paragraphs 19 – 20). It would have been obvious to one skilled in the art to use  current surface curve information of a car body to determine the method by which the car body’s deformed three-dimension surface shape is adjusted to recover the car body to the initial state, as taught by Ko, wherein the method of determination is performed by obtaining an initial surface curve information and then comparing the initial surface cure information and the current surface curve information, as taught by Rangarajan, because Rangarajan teaches that doing so provides accurate and precise identification of damaged sections of the component as well as accurate and precise methods of repair (page 1, paragraphs 3 – 5).
As to claim 12, Rangarajan teaches that the deformation information comprises at least one deformed area on the component, and a variation amount of at least one adjusting point in the deformed area (page 2, paragraph 19), and the step of adjusting the deformed three-dimensional surface shape of the component according to the deformation information comprises adjusting a surface shape of each of the deformed areas on the component according to the variation amount of the at least one adjusting point, so as to reduce the variation amount of the at least one adjusting point (page 2, paragraph 19).
As to claim 14, Rangarajan teaches that the step of obtaining the initial surface curve information comprises: determining at least one undeformed area relative to a symmetric plane according to at least one deformed area corresponding to the current surface curve information; scanning the at least one undeformed area; and performing reflecting conversion on a scanning result of the undeformed area, and serving a reflected result as the initial surface curve information (page 2, paragraphs 18 – 19).
As to claim 15, Rangarajan teaches that the initial surface curve information is derived from a CAD model of the component (page 2, paragraph 18).
As to claim 16, Rangarajan teaches that the step of comparing the initial surface curve information and the current surface curve information comprises: executing precision alignment on the initial surface curve information and the current surface curve information to determine an actual position of at least one deformed area in the deformation information (page 2, paragraph 19).
As to claim 17, Ko teaches that the step of adjusting the deformed three-dimensional surface shape of the car body comprises : adjusting the deformed three-dimensional surface shape of the car body through a multi-degree of freedom mechanism (page 3, paragraph 65, wherein the ‘worker’ is the ‘multi-degree of freedom mechanism’).
As to claim 18, Ko teaches that the step of obtaining the initial surface curve information of the car body comprises: determining to perform a scanning operation at a corresponding position of the car body according to at least one deformed area corresponding to the current surface curve information (pages 2 – 3, paragraphs 45 – 49).
As to claim 19, Ko teaches that the step of determining to perform the scanning operation comprises: determining a position of the scanning operation according to an image comprising the car body, such that the position of the scanning operation and the deformed area are symmetric relative to a central line of the car body (pages 2 – 3, paragraphs 45 – 49). Examiner notes that this can be found because Ko teaches scanning an entirety of the car body.
As to claim 20, Ko further teaches that after the step of adjusting the deformed three-dimensional surface shape of the car body, the method further comprises: in response to completion of an initial adjustment operation performed on the car body, again scanning the car body to obtain subsequent surface curve information (page 4, paragraph 82).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Rangarajan as applied to claim 12 above, and further in view of McMillan (U.S. Patent Application Publication Number 2007/0067075).
As to claim 13, while Ko teaches adjusting the deformed three-dimensional surface shape of the car body, Ko does not teach the method of adjusting. McMillan teaches a car body repair method (abstract), comprising: adjusting a deformed three-dimensional surface shape of the car body, so as to recover the car body to an initial state corresponding to an original three-dimensional surface shape of the car body (figure 1, step 19; page 5, paragraph 43), where the step of adjusting the deformed three-dimensional surface shape of the car body is performed by a pushing back operation on an adjusting point (page 7, paragraph 59). It would have been obvious to one skilled in the art to adjust the deformed three-dimensional surface shape of the car body, as taught by Ko, by performing a pushing back operation on the adjusting point of the car body, as taught by McMillan, because McMillan teaches that a pushing back operation is an inexpensive and acceptable method by which to adjust the deformed three-dimensional surface shape (page 7, paragraph 59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726